                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION


    UNITED STATES OF AMERICA,             )
                                          )
    v.                                    )            Criminal No. 3:18CR00025
                                          )
    COLE EVAN WHITE,                      )
                                          )
                       Defendant.         )


          Defendant’s Motion for Release from Custody Pending
                          His Sentencing Hearing

          Comes now the defendant, Cole E. White, by and through counsel,

    and hereby moves the Court for his release from custody pending his

    sentencing hearing. Counsel for Mr. White has consulted with counsel for

    the government, who has represented that the government has no objection

    to this motion.

                                    Background

          Cole E. White is one of four defendants indicted in the Western

    District of Virginia on October 10, 2018, on one count of conspiracy to

    commit an offense against the United States in violation of 18 U.S.C.

    Section 371 (Count One) and one count of traveling in interstate commerce

    with the intent to riot (Count Two) in violation of 18 U.S.C. Section 2101

    (“Federal Anti-Riot Act” or “Anti-Riot Act”). (Dkt. 8).


Case 3:18-cr-00025-NKM-JCH Document 116 Filed 05/13/19 Page 1 of 3 Pageid#: 652
           Defendant White is a resident of California. He was arrested and

    detained in the California Northern District on these charges on October 2,

    2018, and was subsequently transported to and detained in the Western

    District of Virginia for this prosecution.

           Defendant White entered a guilty plea pursuant to a written plea

    agreement on November 30, 2018. (Dkt. 59). For reasons the parties shall

    articulate at a hearing on this motion, the release of your defendant from

    custody pending his sentencing hearing is for good cause. Defendant White

    will present evidence of a suitable plan that will include his placement in the

    custody of his father, who resides in California, and that will ensure his good

    behavior and his appearance at all subsequent court dates. At this point in

    the proceedings, defendant White, who has no criminal history, does not

    constitute a flight risk.

           WHEREFORE, Defendant White respectfully moves the Court to

    modify the terms of his pre-trial detention order to allow him to reside with

    his father pending the final outcome of this case.


                                                  Respectfully submitted,

                                                  COLE E. WHITE

                                                  By Counsel

     /s/Michael T. Hemenway


Case 3:18-cr-00025-NKM-JCH Document 116 Filed 05/13/19 Page 2 of 3 Pageid#: 653
    Michael T. Hemenway
    700 E. High Street
    Charlottesville, VA 22902
    Tel. (434) 296-3812
    Fax (434) 293-3630
    VSB No. 29820
    hemenwaylaw@aol.com




                              CERTIFICATE OF SERVICE

          I hereby certify that on May 13, 2019, I electronically filed the
    foregoing with the Clerk of the Court using the CM/ECF system which will
    send notification of such filing to the following: counsel of record in this
    case.

                                                       /s/Michael T. Hemenway___
                                                       VSB #29820
                                                       700 E. High Street
                                                       Charlottesville, Virginia 22902
                                                       (434) 296-3812
                                                       hemenwaylaw@aol.com




Case 3:18-cr-00025-NKM-JCH Document 116 Filed 05/13/19 Page 3 of 3 Pageid#: 654
